Citation Nr: 0021272	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-27 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, claimed as a heart disorder, secondary to service-
connected pulmonary sarcoidosis.

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from June 1972 
to April 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
an increased rating for the veteran's pulmonary sarcoidosis.  
The present issues were raised during the pendency of the 
appeal.  

The case was previously before the Board in May 1999, when it 
was remanded for additional development and adjudication by 
the RO.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of any current 
psychiatric disability, including PTSD.  

3.  The medical evidence of record reveals that the veteran 
has a diagnosis of hypertension and angina.  

4.  The service-connected pulmonary sarcoidosis is not the 
direct and proximate cause of the veteran's hypertension.  

5.  There is no competent medical evidence which relates the 
veteran's hypertension and angina to his service-connected 
sarcoidosis.  

6.  The veteran has a single service connected disability, 
pulmonary sarcoidosis with restrictive lung disease, which is 
rated as 30 percent disabling.  

7.  The veteran's service-connected disability is not of such 
severity as to preclude him from obtaining or retaining all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The appellant has not presented a well grounded claim for 
service connection for post traumatic stress disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  

2.  A cardiovascular disorder, to include hypertension and 
angina, is not proximately due to, or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1999).  

3.  The criteria for the assignment of a total disability 
evaluation on the basis of individual unemployability have 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

A.  Post Traumatic Stress Disorder

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).

In July 1999 the veteran submitted a written statement which 
said "I have never ask[ed] that you look at PTSD as a 
service connected condition."  The Board notes that review 
of the claims file dose not reveal any statement originating 
from the veteran indicating a claim for service connection 
for PTSD.  The veteran has never submitted any statement of 
alleged inservice stressors.  

In November 1999 a VA psychiatric examination of the veteran 
was conducted.  On examination there were no obvious 
impairments and there was no diagnosis of any psychiatric 
disorder.  The examining physician stated that the veteran 
"gives no history of symptoms of sufficient severity to 
satisfy psychiatric diagnostic criteria."  

With no competent medical evidence of a current diagnosis of 
PTSD, or any other psychiatric disability, the veteran does 
not meet the first element required for the claim to be well 
grounded.  See Caluza, 7 Vet. App. at 506.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

B.  Cardiovascular Disorder

The veteran claims that he has a heart disorder which is 
secondary to, or caused by, his service-connected 
sarcoidosis.  

Service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  
Cardiovascular-renal disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of at least 10 percent within 
the first year following active service in the case of any 
veteran who served for 90 day or more.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

It is not contended, nor does the evidence show, that the at 
issue had their onset in service or were aggravated during 
service, or that hypertension or other cardiovascular 
disorder was manifested during the first post service year.  
The veteran's service medical records reveal that he was 
diagnosed with pulmonary sarcoidosis during service.  He was 
separated from service by medical board proceedings because 
of this disability.  There is no indication in the veteran's 
service medical records of any cardiovascular disorder or 
hypertension.  On the April 1973 separation examination the 
veteran's heart and vascular system were "normal" with no 
abnormalities noted by the examining physician.  The 
veteran's blood pressure was 130/80.  

In June 1973 a VA examination of the veteran was conducted.  
No cardiovascular abnormalities were noted.  The veteran's 
blood pressure was 120/80 sitting, and 122/72 recumbent.  

An August 1999 letter from Dr. Woodall, the veteran's private 
physician, states that the veteran has a "history of . . . 
hypertension and angina pectoris and elevated cholesterol."  
This diagnosis is supported by private medical records dating 
back to approximately 1997.  In April and May 1997 a series 
of cardiac tests were conducted including electrocardiogram 
testing at both rest and on treadmill.  The electrocardiogram 
revealed "non-specific STT changes."  While these slight 
abnormalities were noted, no diagnosis of any heart disease 
or cardiovascular disorder was made.  However, the veteran 
was prescribed Norvasc, an anti-hypertensive, and 
nitroglycerine, for angina.

In July 1999 a VA cardiology examination of the veteran was 
conducted.  The veteran complained of chest pain and dyspnea 
and reported being prescribed medication for hypertension.  
Examination revealed blood pressures of 120/ 76 sitting, 
118/76 reclining, and 122/76 standing.  Heart rate was 
regular without murmurs, rubs, or gallops.  Positive chest 
wall pain to palpation was noted.  Chest x-ray revealed a 
normal sized heart.  The diagnosis was hypertension and 
atypical chest pain, part of which was musculoskeletal in 
origin.  The veteran's private cardiac test results were also 
reviewed and the findings on the test were "not consistent 
with Sarcoid heart disease."  

The competent medical evidence of record does not reveal any 
indication of actual heart disease.  The veteran has a 
diagnosis of hypertension and angina.  However, there is no 
competent medical evidence of record which in any way relates 
the veteran's hypertension and angina to his service-
connected pulmonary sarcoidosis.  Moreover, there is also no 
evidence which indicates that the veteran's service-connected 
sarcoidosis in anyway aggravates his hypertension or angina.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The private medical 
treatment records from Dr. Woodall do note "sarcoid" but do 
not relate it to the veteran's angina and hypertension.  

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veteran's service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

In the present case the only evidence of a relationship 
between the veteran's service-connected pulmonary sarcoidosis 
and his hypertension and angina are assertions made by the 
veteran.  The veteran's statements are not competent to 
establish this.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  The veteran's sworn testimony 
and other statements are not competent evidence to establish 
the etiology of his hypertension and angina.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current hypertension and 
angina are related to his service-connected sarcoidosis.  See 
Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

With no competent medical evidence of a nexus between his 
service-connected sarcoidosis and his hypertension and 
angina, the veteran does not meet the third element required 
for the claim to be well grounded.  See Caluza, 7 Vet. App. 
at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

II.  Total Rating for Compensation Based on Individual 
Unemployability

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self support of the individual.  38 C.F.R. § 4.10 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

As we noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  While full consideration must be given to unusual 
physical or mental effects in individual cases or peculiar 
effects of occupational activities, total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15 (1999).  The permanent loss of 
the use of both hands, or of both feet, or of one hand and 
one foot, or of the sight of both eyes, or becoming 
permanently helpless or permanently bedridden are considered 
to be permanently and totally disabling.  38 C.F.R. § 4.15 
(1999).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1999).  

This case was previously at the Board in May 1999.  At that 
time the Board's decision was that the veteran's service-
connected pulmonary sarcoidosis was properly rated as 30 
percent disabling and did not warrant an increased rating.  
This is his only service connected disability.  Therefore, 
the veteran does not meet the minimum percentage requirements 
for individual unemployability under 38 C.F.R. § 4.16(a) 
(1999).  

If a veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities then the established policy is that he shall be 
rated totally disabled.  The RO should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of §  4.16.  38 C.F.R. § 4.16(b) (1999).  The 
RO determined that there were no exceptional circumstances 
which warranted submission of the claim for extra-schedular 
consideration.  

The essence of the veteran's claim is that his service 
connected sarcoidosis renders him "unemployable."  The 
veteran states that he has been determined to be totally 
disabled by the Social Security Administration (SSA).  While 
SSA determinations are evidence that VA must consider, they 
are not controlling on VA, because the laws and regulations 
involved provide for significant differences in the 
determination of disabilities under the SSA and VA systems.  
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).

The evidence of record from an April 1997 VA examination 
reveals that the veteran's service connected sarcoidosis is 
manifested by a mild restrictive lung disease.  He has 
complaints of shortness of breath.  However, this examination 
notes that the veteran smoked since the age of 13.  He 
continued to smoke, even when diagnosed with pulmonary 
sarcoidosis, until 1994.  

SSA records from 1981 indicate that the veteran is disabled 
due to sarcoidosis and depression.  However, VA medical 
records subsequent to this reveal improvement of these 
disorders.  The 1997 VA lung examination reveals only mild 
restriction, and the 1999 VA psychiatric examination reveals 
no diagnosis of any psychiatric disorder.  

An August 1998 note from Dr. Woodall states "based on 
history of hypertension, chest pain, diabetes, and 
sarcoidosis patient is permanently disabled."  An August 
1999 letter from Dr. Woodall expresses the same opinion that 
the veteran is permanently disabled.  Again the disabling 
medical conditions named were:  type II diabetes mellitus, 
hypertension, angina, and sarcoidosis.  These medical 
opinions refer to a combination of medical disorders all of 
which, except for sarcoidosis, are not service-connected 
disabilities.  The competent medical evidence of record does 
not indicate the presence of pulmonary sarcoidosis  pathology 
so severe as to render the veteran unemployable and warrant 
referral for consideration of an extraschedular rating.

In view of the above, the undersigned concludes that the 
appellant's service-connected disabilities are not of such 
severity as to preclude all forms of substantially gainful 
employment.  38 C.F.R. § 4.16(b) (1999).  The preponderance 
of the evidence is against the appellant's claim to a total 
disability evaluation based upon individual unemployability. 


ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for post traumatic stress disorder is 
denied.  

Because it is not well-grounded, the veteran's claim for 
service connection for a cardiovascular disorder, to include 
hypertension and angina, claimed as secondary to service-
connected pulmonary sarcoidosis.

A total rating for compensation purposes based on individual 
unemployability is denied.



		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals


 

